          Case 1:19-mc-00029-ABJ Document 4 Filed 03/01/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
IN THE MATTER OF THE                 )
APPLICATION OF THE                   )
ASSOCIATED PRESS; CABLE              )
NEWS NETWORK, INC.; THE NEW          )
YORK TIMES CO.; POLITICO LLC;        )  Misc. Action No. 19-0029 (ABJ)
AND WP CO., LLC , d/b/a THE         )
WASHINGTON POST FOR ACCESS          )
TO CERTAIN SEALED                   )
COURT RECORDS                       )
____________________________________)


                                             ORDER

       The Rules of the United States District Court of the District of Columbia govern the internal

assignment of applications for relief filed in criminal cases by persons who are not parties to the

case. Local Rule 57.6 provides:

               Any news organization or other interested person, other than a party
               or a subpoenaed witness, who seeks relief relating to any aspect of
               the proceedings in a criminal case shall file an application for such
               relief in the Miscellaneous Docket of the Court. . . . The application
               shall be served on the parties to the criminal case and shall be
               referred by the Clerk to the trial judge assigned to the criminal case
               for determination.

LCrR 57.6.

       The implementation of that rule has been complicated in this case by the fact that the

application seeks access to records related to eight pending criminal matters assigned to four

different judges of this court. See Mot. for Public Access to Certain Sealed Ct. Rs. [Dkt. # 1] at 2.

While there are general legal principles involving the need to balance the First Amendment right

of public access to court records against the government’s need for secrecy in ongoing criminal



                                                 1
          Case 1:19-mc-00029-ABJ Document 4 Filed 03/01/19 Page 2 of 3




investigations that pertain to all of the cases, there may be unique facts or circumstances that

militate for or against disclosure in any particular case. Therefore, it is hereby ORDERED that:

       The instant application, 19-mc-0026, shall be deemed to be limited to a request for
       court records related to United States v. Stone, 19-cr-0018-ABJ, United States v.
       Netyksho, 18-cr-0215-ABJ, United States v. van der Zwaan, 18-cr-0031-ABJ, and
       United States v. Manafort, Gates, and Kilimnik, 17-cr-201-ABJ;

       Applicants may refile separate motions with respect to: 1) United States v. Flynn,
       17-cr-232-EGS; 2) United States v. Papadopoulos, 17-cr-182-RDM; and 3) United
       States v. Pinedo, 18-cr-024-DLF and United States v. Internet Research Agency, et.
       al, 18-cr-32-DLF, and the Clerk shall refer each to the trial judge assigned to the
       criminal case or cases involved; and

       pursuant to the Local Rule, the separate applications shall be served on the parties
       to the criminal case or cases.

       The Court notes that with respect to United States v. Manafort, et al., 17-cr-201-ABJ, the

Court has already ruled on a similar motion brought by the same plaintiffs with respect to sealed

materials, including “Warrant Materials” as that term was defined in that case. See In re

Application of the Associated Press; Cable News Network, Inc.; the New York Times Co.; and

WP Co., LLC, 18-mc-0041-ABJ. Therefore, in its response to this motion, the government must

indicate whether any materials considered in 18-mc-0041-ABJ that have not already been released

in their entirety fall within the definition of “Warrant Materials” set forth in the applicants’

memorandum of points and authorities in this case, i.e., “warrants, applications, supporting

affidavits, and returns relating to all search or seizure warrants relevant to the prosecution of Roger

J. Stone, Jr.” Mem. of P. & A. in Supp. of Mot. for Public Access [Dkt. # 1-1] at 1. Also, the

government’s response, in a sealed attachment if necessary, must list all of the warrants that fall

within the category covered by the motion and indicate whether they have already been provided

to defendant Stone or disseminated in any way.


                                                  2
         Case 1:19-mc-00029-ABJ Document 4 Filed 03/01/19 Page 3 of 3




       It is ORDERED that the government shall respond to the motion for public access as set

forth above by March 15, 2019, any response to the motion on behalf of defendant Roger Stone is

due by March 29, 2019, and the applicants’ reply, if any, is due by April 12, 2019. It is

FURTHER ORDERED that the government shall provide a copy of this order to counsel for

defendant Roger Stone.

       SO ORDERED.




                                           AMY BERMAN JACKSON
                                           United States District Judge

DATE: March 1, 2019




                                              3
